Citation Nr: 1825252	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected residuals of a left acromioclavicular joint separation, status-post surgery.  

2.  Entitlement to a higher rating for service-connected residuals of a left knee meniscus injury, status-post multiple surgeries (hereinafter, left knee disability) rated 10 percent prior to October 18, 2011; 100 percent from October 18, 2011 to April 30, 2012 and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1982 to December 1985, in the United States Marine Corps Reserve from September 1987 to October 1989, and in the United States Army from February 1990 to July 2011 with additional service of an unverified nature.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part denied service connection for a right shoulder disability and granted a higher rating for service-connected residuals of a left knee meniscus injury, status-post multiple surgeries.  Specifically, a temporary total rating was assigned from October 18, 2011 to April 30, 2012, for a convalescence period; a 10 percent rating was continued from May 1, 2012.  

The Veteran has expressed disagreement with the effective date of the temporary total evaluation, as well as the assigned evaluation after the convalescence period.  As the partial allowance does not represent a grant of the total benefits sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In his October 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  He was scheduled for such a hearing; however, in a November 2017 statement, his attorney cancelled the hearing.  Neither the Veteran nor his attorney has requested that the hearing be rescheduled.  As such, the Veteran's prior hearing request is deemed withdrawn, and the Board may proceed without prejudice to the Veteran.  See 38 C.F.R. § 20.704 (d) (2017).  

The issue of entitlement to a higher rating for the service-connected left knee, to include extension of a temporary total evaluation based on the need for convalescence under 38 C.F.R. § 4.30, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disabilities, diagnosed as acromioclavicular joint osteoarthritis and rotator cuff calcific tendinopathy, are caused or aggravated by his service-connected left shoulder disability.  


CONCLUSION OF LAW

The criteria for service connection for right shoulder disabilities, diagnosed as acromioclavicular joint osteoarthritis and rotator cuff calcific tendonipathy, are met.  38 U.S.C. § 1131, 5107(b) (West 2012); 38 C.F.R. § 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Right Shoulder Disability

As noted above, throughout the pendency of the appeal, the Veteran has asserted this issue under the theory of direct service connection; however, because the Board is granting the claim under the theory of secondary service connection, the laws and regulations pertaining to direct service connection will not be discussed.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Private treatment records from the Hughston Clinic and an August 2017 VA examination report reflect diagnoses of acromioclavicular joint osteoarthritis and rotator cuff calcific tendonipathy.  Also, service connection for residuals of a left acromioclavicular joint separation, status-post surgery, has been in effect since April 1, 2009.  In light of above, elements (1) and (2) of secondary service connection under Allen and 38 C.F.R. § 3.310 have been demonstrated.  

The only nexus evidence which addresses this theory of entitlement is favorable to the Veteran's appeal regarding this issue.  Specifically, after a review of the complete record and an interview with, and physical examination of, the Veteran, the August 2017 VA examiner opined that the Veteran's right shoulder disabilities were at least as likely as not caused by his service-connected left shoulder disability.  To support this opinion, the examiner noted an April 2012 magnetic resonance imaging (MRI) report reflecting the noted right shoulder diagnoses and stated that the Veteran's "long history of left shoulder problem[s] likely impacted the right [shoulder] through the mechanism of overcompensation."   

The Board concludes that the August 2017 VA examiner's is adequate for the purpose of adjudicating this issue, as it is premised on accurate facts after a review of the complete record and interview with, and examination of, the Veteran.  Further, there is no evidence addressing this matter which is contrary to this favorable opinion.  As such, the Board finds that there is adequate evidence of record that the Veteran's right shoulder disabilities, diagnosed as acromioclavicular joint osteoarthritis and rotator cuff calcific tendonipathy, are caused or aggravated by his service-connected left shoulder disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a).  Accordingly, the Board finds that service connection for this disability should be granted. 


ORDER

Entitlement to service connection for acromioclavicular joint osteoarthritis and rotator cuff calcific tendonipathy is granted, subject to the criteria governing the payment of monetary benefits.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the left knee issue remaining on appeal.  

Adjudication of this issue would be premature at this time, as the record for review is incomplete.  Specifically, in a May 2011 rating decision, the VARO in Honolulu, Hawaii, established "[e]ntitlement to an evaluation for vocational rehabilitation."  The record does not include a completed and/or submitted VA Form 28-1900, Application for Vocational Rehabilitation, and it is unclear whether the Veteran was accepted into and/or participated in VA's Vocational Rehabilitation program as a result of this determination.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful.  Specifically, these records may show the severity and manifestations of the Veteran's service-connected left knee disability.  38 C.F.R. § 3.159 (c) (2017); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the Court recently held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

The evidence of record during the appeal period for this issue includes four instances where range-of-motion testing was completed - a September 2011 private treatment record from Summit Sports Management and the reports of VA examination dated August 2014, June 2015, and September 2016.  Unfortunately, while each of these records notes that the Veteran experiences flare-ups of left knee symptoms which increase his functional impairment, including decreased motion during flare-ups, there are no measurements, approximate or otherwise, of the additional limited motion that would be lost during flare-ups or with repeated use over a period of time.  

While the Board observes the inherent difficulties in determining such findings during examination undertaken when a flare-up is not occurring, the Board cannot overlook the fact that adjudication of this issue at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experiencing additional functional limitation due to flare-ups of left knee symptoms.  

At the September 2016 examination, the examiner noted the Veteran reported having functional loss or functional impairment including, but not limited to repeated use over time.  The examiner also indicated that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time but did not estimate the degree of motion lost with repeated use over time.  In situations where an examination is not conducted after repeated use over time, a VA examiner is to estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp. Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced. Id.   

Finally, to ensure completeness of the record, the AOJ should request that the Veteran identify all private treatment records regarding the disabilities remanded herein that are not already of record.  Also, updated VA treatment records from the Central Alabama Veterans Health Care System East Campus in Tuskegee, Alabama, and all associated facilities dated after December 9, 2016, must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the appropriate repository and attempt to obtain and associate with the file all VA Vocational Rehabilitation records, if any, for the Veteran.  All efforts to undertake this directive must be memorialized in the file.

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the Central Alabama Veterans Health Care System East Campus in Tuskegee, Alabama, and all associated facilities, dated after December 9, 2016.  

3.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his service-connected disabilities.  After securing appropriate release(s) from the Veteran, the AOJ should request any non-duplicative records and notify the Veteran of the results pursuant to 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA examination to determine the current nature severity of his left knee disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.  If the Veteran fails to report for the examination, the opinions on functional loss requested below should still be provided based on a review of the evidence of record.  It would be helpful to schedule the examination during an actual flare-up if at all possible, and with any necessary cooperation from the Veteran.

Testing Joints

The left knee joint range of motion tests should including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

Opinions on Functional Loss

a) The examiner is asked to indicate whether pain, weakness, fatigability, or incoordination currently cause additional functional impairment during flare-ups OR with repeated use over time.  The examiner is to assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner is to estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based on the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise or insufficient information of the individual examiner.

b) The examiner is asked to provide a similar, but retrospective opinion, regarding the degree of functional impairment during each VA examination undertaken during the pendency of the appeal (i.e. August 2014, June 2015, and September 2016) in terms of the degree of additional range-of-motion loss, if possible.  This estimate should also be based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations as noted in the examination reports.

If the examiner cannot provide the retrospective opinion without resorting to mere speculation, he or she is to explain why this is so.
  
4.  After undertaking any additional development deemed appropriate, readjudicate the appeal.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


